ITEMID: 001-58182
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF GALLO v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Alcide Gallo is a caretaker employed by the Student Welfare Centre (“the centre”) in Trieste, where he lives.
8. On 28 August 1986 he instituted proceedings against the centre in the Friuli-Venezia Giulia Regional Administrative Court (“the RAC”) seeking judicial review of a disciplinary penalty imposed on him by decision of the chairman of the centre's board of governors on 12 August 1986. The latter, having obtained the advice of the disciplinary board, had suspended the applicant for one month, on the ground that he had failed in his duty of diligence and perturbed “the continuity and regularity of the service” by taking sick-leave which was considered to be unjustified.
The applicant forfeited all but a fraction of his salary.
9. In a judgment of 9 April 1987, the text of which was deposited with the registry on 28 May 1987, the RAC gave judgment in the applicant's favour.
10. The centre appealed on 5 October 1987. In a judgment of 12 June 1992, the text of which was deposited with the registry on 8 January 1993, the Consiglio di Stato reversed the lower court's judgment and dismissed Mr Gallo's application.
